Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Judson K. Champlin on 3/25/2022.

Cancel claims 2, 15 and 18

In the Claims, Claim 3, change “The display substrate according to claim 2” to -- The display panel according to claim 1--.
In the Claims, Claim 4, change “The display substrate according to claim 2” to -- The display panel according to claim 1--.
In the Claims, Claim 7, change “The display panel according to claim 9” to -- The display panel according to claim 6--.
In the Claims, Claim 19, change “The display panel according to claim 18” to -- The display panel according to claim 17--.
In the Claims, Claim 20, change “The display panel according to claim 18” to -- The display panel according to claim 17--.

Replace independent claim 1 with the following:
1. 	(Currently Amended)	A display panel, comprising:
a first substrate;
a plurality of sub-pixels arranged in an array on the first substrate, projection of each of the plurality of sub-pixels on the first substrate has a width in a first direction and a length in a second direction, wherein the first direction is a row direction of the array, the second direction is a column direction of the array, and the plurality of sub-pixels comprise a first type of sub-pixels and a second type of sub-pixels; and
at least one data line, each of which is disposed between adjacent columns of sub-pixels of the array and extends along the second direction, an overlapped area of projection of each data line on the first substrate and projection of the first type of sub-pixels on the first substrate has a first width, and an overlapped area of the projection of each data line on the first substrate and projection of the second type of sub-pixels on the first substrate has a second width less than the first width, so that an aperture ratio of the first type of sub-pixels is less than that of the second type of sub-pixels, wherein each sub-pixel comprises a pixel electrode and a common electrode, the common electrode is located on the first substrate, the pixel electrode is located on one side of the common electrode away from the first substrate, projection of the respective sub-pixels on the first substrate has the same width and the same length, and the projection of each sub- pixel on the first substrate is axisymmetric with respect to a first symmetric axis of the pixel electrode of the sub-pixel in the first direction and is axisymmetric with respect to a second symmetric axis of the pixel electrode of the sub-pixel in the second direction.

Replace independent claim 14 with the following:
14. 	(Currently Amended)	A display panel, comprising:
a first substrate;
a plurality of sub-pixels arranged in an array on the first substrate, each sub- pixel comprises a pixel electrode and a common electrode;
at least one data line arranged along a first direction, each data line is disposed between adjacent columns of sub-pixels and extends along a second direction, wherein the first direction is a row direction of the array and the second direction is a column direction of the array,
wherein the plurality of sub-pixels comprises red sub-pixels, green sub- pixels, blue sub-pixels, and white sub-pixels, one data line is provided for each column of pixels such that each sub-pixel is adjacent to two data lines in the first direction, wherein there is a first distance in the first direction between a portion of one of two adjacent data lines and a portion of the other of the two adjacent data lines, which are located on opposite sides of white sub-pixel respectively, and there is a second distance in the first direction between a portion of one of two adjacent data lines and a portion of the other of the two adjacent data lines, which are located on opposite sides of red sub-pixel, green sub-pixel, or blue sub-pixel, wherein the first distance is less than the second distance, each of the first distance and the second distance is a distance between edges of the two data lines, wherein a width of the pixel electrodes of white sub-pixels in the first direction is less than a width of each of red sub-pixels, green sub-pixels, and blue sub-pixels in the first direction, and any two of sub-pixels have a same distance between pixel electrode of sub-pixel and two data lines adjacent to the sub-pixel.


Replace independent claim 17 with the following:
17. 	(Currently Amended)	A display panel, comprising:
a first substrate;
a plurality of sub-pixels arranged in an array on the first substrate, each sub- pixel comprises a pixel electrode and a common electrode;
at least one data line arranged along a first direction, each data line is disposed between adjacent columns of sub-pixels and extends along a second direction, wherein the first direction is a row direction of the array and the second direction is a column direction of the array,
wherein the plurality of sub-pixels comprises red sub-pixels, green sub- pixels, blue sub-pixels, and white sub-pixels, one data line is provided for each two columns of pixels such that each sub-pixel is adjacent to one data line in the first direction, wherein each white sub-pixel has a first distance between a geometric center of the pixel electrode of the white sub-pixel and an edge of the data line adjacent to the white sub-pixel, and each of the red sub-pixel, green sub-pixel, and blue sub-pixel has a second distance between a geometric center of the pixel electrode of said each of the red sub-pixel, green sub-pixel, and blue sub-pixel and an edge of the data line adjacent to said each of the red sub-pixel, green sub-pixel, and blue sub-pixel.



Allowable Subject Matter
Claims 1, 3-14, 16-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the prior art of record fails to teach or render obvious the combination of limitations of claim 1 “projection of the second type of sub-pixels on the first substrate has a second width less than the first width and the projection of each sub- pixel on the first substrate is axisymmetric with respect to a first symmetric axis of the pixel electrode of the sub-pixel in the first direction and is axisymmetric with respect to a second symmetric axis of the pixel electrode of the sub-pixel in the second direction” taken in combination with all other limitations of each respective independent claim 1.
Dependent claims 3-13 are inherit the above allowable subject matter and are similarly allowed.
With respect to independent claim 14, the prior art of record fails to teach or render obvious the combination of limitations of claim 14 “wherein the first distance is less than the second distance, each of the first distance and the second distance is a distance between edges of the two data lines, wherein a width of the pixel electrodes of white sub-pixels in the first direction is less than a width of each of red sub-pixels, green sub-pixels, and blue sub-pixels in the first direction, and any two of sub-pixels have a same distance between pixel electrode of sub-pixel and two data lines adjacent to the sub-pixel” taken in combination with all other limitations of each respective independent claim 14.
Dependent claim 16 is inherit the above allowable subject matter and are similarly allowed.

Dependent claims 19-20 are inherit the above allowable subject matter and are similarly allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jin et al. (US Pub# 2019/0155436) Zhang et al. (US Pub# 2022/0004069), Su et al. (US Pub # 2021/0405488), Cok et al. (US Pub # 2021/0375979), Lin et al. (US Pub# 2021/0367113), Zhu et al. (US Pub# 2021/0193685), Lo et al. (US Pub# 2018/0275473), Okita et al. (US Pub# 2018/0252974), Matsushima et al. (US Pat# 10,564,489), Wang et al. (US Pub# 2010/0164851), Huang et al. (US Pub# 2019/0272783), Chen et al. (CN Pat#108196411), and Xiao et al. (CN Pat# 106483707).
Jin discloses a display panel (figs. 7c and 8a), comprising, a first substrate (102), a plurality of sub-pixels (SP; ¶0072) arranged in an array on the first substrate (102), projection of each of the plurality of sub-pixels (SP) on the first substrate has a width in a first direction and a length in a second direction (fig. 8a), wherein the first direction is a row direction of the array, the second direction is a column direction of the array (fig. 8a), and the plurality of sub-pixels (SP) comprise a first type of sub-pixels (white or yellow sub-pixel; ¶0079) and a second type of sub-pixels (RGB sub-pixel; ¶0079) and at least one data line (122), each of which is disposed 
Zhang discloses a display panel (fig. 7), comprising, a first substrate (61), a plurality of sub-pixels (301-302) arranged in an array on the first substrate, projection of each of the plurality of sub-pixels (301-302) on the first substrate has a width in a first direction and a length in a second direction (figs. 1-7), wherein the first direction is a row direction of the array, the second direction is a column direction of the array (figs. 1-7), and the plurality of sub-pixels (301-302) comprise a first type of sub-pixels (white or yellow sub-pixel; ¶0051) and a second type of sub-pixels (RGB sub-pixel) and at least one data line (10), each of which is disposed between adjacent columns of sub-pixels of the array and extends along the second direction (fig. 1-2), each sub-pixel comprises a pixel electrode (673; ¶0062) and a common electrode (672; ¶0062), the common electrode (672) is located on the first substrate (61), the pixel electrode (673) is located on one side of the common electrode (672) away from the first substrate (61).
Su discloses a display panel (fig. 2d-2c), comprising, a first substrate (1), a plurality of sub-pixels (¶0051-0052) arranged in an array on the first substrate (1), projection of each of the plurality of sub-pixels on the first substrate (1) has a width in a first direction and a length in a second direction (fig. 1), wherein the first direction is a row direction of the array, the second direction is a column direction of the array (fig. 1), and the plurality of sub-pixels (¶0051-0052) comprise a first type of sub-pixels (¶0051-0052) and a second type of sub-pixels (¶0051-0052) and at least one data line (13), each of which is disposed between adjacent columns of sub-pixels 
Cok discloses a display panel (fig. 31), comprising, a first substrate (10), a plurality of sub-pixels (61-63) arranged in an array on the first substrate (10), projection of each of the plurality of sub-pixels on the first substrate (10) has a width in a first direction and a length in a second direction (fig. 31), wherein the first direction is a row direction of the array, the second direction is a column direction of the array (fig. 31), and the plurality of sub-pixels (61-63) comprise a first type of sub-pixels (61-64; ¶0093) and a second type of sub-pixels (61-64; ¶0093) and at least one data line (not shown), each of which is disposed between adjacent columns of sub-pixels of the array and extends along the second direction (fig. 31), each sub-pixel comprises a pixel electrode (not shown) and a common electrode (not shown), the common electrode (not shown) is located on the first substrate (10), the pixel electrode (not shown) is located on one side of the common electrode (not shown) away from the first substrate (10).
Lin discloses a display panel (fig. 11), comprising, a first substrate (310), a plurality of sub-pixels (340-350) arranged in an array on the first substrate (310), projection of each of the plurality of sub-pixels on the first substrate (310) has a width in a first direction and a length in a second direction (fig. 11), wherein the first direction is a row direction of the array, the second direction is a column direction of the array (fig. 11), and the plurality of sub-pixels (330-350) comprise a first type of sub-pixels (white sub-pixel) and a second type of sub-pixels (RGB sub-pixel) and at least one data line (332), each of which is disposed between adjacent columns of sub-pixels (340-350) of the array and extends along the second direction (fig. 31), each sub-pixel 
Zhu discloses a display panel (figs. 3 and 28A), comprising, a first substrate (102), a plurality of sub-pixels (334) arranged in an array on the first substrate (102), projection of each of the plurality of sub-pixels on the first substrate (102) has a width in a first direction and a length in a second direction (fig. 3), wherein the first direction is a row direction of the array, the second direction is a column direction of the array (fig. 3), and the plurality of sub-pixels (334) comprise a first type of sub-pixels (white sub-pixel; ¶0149) and a second type of sub-pixels (RGB sub-pixel; ¶0149) and at least one data line (322), each of which is disposed between adjacent columns of sub-pixels (334) of the array and extends along the second direction (fig. 3), each sub-pixel comprises a pixel electrode (334) and a common electrode (336), the common electrode (336) is located on the first substrate (102), the pixel electrode (334) is located on one side of the common electrode (336) away from the first substrate (102).
Chen (CN Pat#108196411) discloses a liquid crystal display panel and a display device (see paragraphs ¶0003-0057) of the specification, Figures 1-6), a plurality of sub-pixels R, G, B, W arranged in an array, said plurality of sub-pixels comprising a first type of sub-pixel W and a second type of sub-pixel R, G, B: a first metal signal line 41 extending m a second direction h2, the first metal signal lines 41 are touch signal lines and/or dummy touch signal lines, the touch signal lines are signal lines for transmitting the touch signal lines to realize a touch function, referring to Figure 2 (corresponding to at least one metal signal line disposed between and partially covering sub-pixel columns of the array), for each first metal signal line 41, the first metal signal line 41 includes a widened portion 411 located between the adjacent highlight sub-pixel W and the color sub-pixel, and the first metal signal line 41 further includes a non-widened portion 412 located between the adjacent two color sub- pixels, the width LI of the widened portion 411 in the first direction hi being greater than the width L2 of the non- widened portion 412 in the first direction hi, the width of the portion covering the first- type sub-pixel per metal signal line being different from the width of the portion covering the second-type sub-pixel, such that the aperture ratio of the first type of sub-pixel is less than the aperture ratio of the second type of sub-pixel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOHSEN AHMADI/Primary Examiner, Art Unit 2896